Citation Nr: 1734796	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-27 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for right lower diabetic peripheral neuropathy.

2. Entitlement to an initial disability rating in excess of 10 percent for left lower diabetic peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the file.

Notably, this appeal was previously before the Board in December 2015.  At that time, the appeal also included service connection claims for hypertension and a prostate disability and an increased rating claim for diabetes mellitus.  Upon remand, in an August 2016 rating decision, the RO granted service connection for the Veteran's hypertension and a prostate disability.  The RO's decision is considered a full grant of the benefits sought with respect to the service connection claims; therefore, those claims are no longer in appellate status.  

The December 2015 Board decision remanded the issue of an increased rating for diabetes mellitus for further development and adjudication.  Upon remand, in a May 2017 rating decision, the RO granted the Veteran's increased rating claim for diabetes mellitus and assigned a 40 percent disability rating.  The RO also issued a May 2017 Statement of the Case, informing the Veteran of his appellate rights if he was not satisfied with the assigned rating.  The Veteran filed a substantive appeal in July 2017 but the case is still administratively with the RO and has not been certified as ready for the Board.  The Board will not address that issue until the RO has completed its actions on that issue.
FINDINGS OF FACT

1. For the period prior to July 6, 2016, the Veteran's service-connected diabetic peripheral neuropathy of the bilateral lower extremities was manifested by mild incomplete paralysis of the femoral nerve.

2. For the period beginning July 6, 2016, the Veteran's service-connected diabetic peripheral neuropathy of the bilateral lower extremities was manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. For the period prior to July 6, 2016, the criteria for entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2016).

2. For the period prior to July 6, 2016, the criteria for entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2016).

3. For the period beginning July 6, 2016, the criteria for a 20 percent disability rating for diabetic peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2016).

4. For the period beginning July 6, 2016, the criteria for a 20 percent disability rating for diabetic peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the Veteran's claim for an increased rating stems from the grant of service connection for his disabilities, additional notice is not required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording the Veteran VA examinations, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  

Notably, at the August 2015 hearing, the Veterans Law Judge, the Veteran, and the Veteran's representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss all of the issues on appeal.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As it pertains to the VA examinations, most recently, the appeal was remanded to afford the Veteran an updated examination to assess the current severity of his disability.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issue relating to a higher evaluation for peripheral neuropathy of the bilateral lower extremities is ready to be considered on the merits.

Applicable Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the diabetic peripheral neuropathy of the lower extremities, in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).  As discussed in more detail below, the Board finds that the disability picture for the Veteran's peripheral neuropathy of the lower extremities did change in severity during the period; thus a staged rating for each lower extremity is warranted.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's peripheral neuropathy is rated 10 percent disabling for each lower extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520 for the sciatic nerve, a higher rating of 20 percent is warranted for moderate incomplete paralysis; a 40 percent is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating, the maximum available, is warranted for complete paralysis.  38 C.F.R. § 4.124a.

For VA purposes, the term "incomplete paralysis," with diseases of the peripheral nerves and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.

Turning to the facts of this case, in May 2010, the Veteran was afforded a routine diabetic foot examination, at which time the examiner noted decreased sensation in both feet.  However, the Veteran did not report any complaints of foot pain.

At the May 2010 VA examination, the Veteran reported having numbness and burning sensation in both of his feet since 2009.  He stated that the symptoms were constant, with no exacerbating or relieving factors.  However, he denied motor weakness in either extremity, and stated that he had no recent falls or trouble with gait.

In August 2010, the Veteran was prescribed Gabapentin for his neuropathy and instructed to take one capsule three times a day.

At the December 2010 VA examination, the Veteran again reported numbness and tingling in his lower extremities.  Upon examination, the clinician noted that the Veteran had normal lower extremity motor function and reflexes.  Bilateral dorsalis pedis, posterior tibial, patellar reflex and Achilles reflex were all normal.  The Veteran did endorse a decreased pinprick sensation on the soles of both feet; his sensory function was otherwise normal.

In his March 2011 substantive appeal, the Veteran detailed the symptoms of his peripheral neuropathy disability.  He stated that he had no feeling in either of his feet.  He also endorsed muscle weakness and unsteady gait, along with muscle fatigue and atrophy in both lower extremities.  

In August 2011, the Veteran was afforded a hearing before a Decision Review Officer.  At that time, the Veteran testified that his peripheral neuropathy symptoms appeared to have worsened.  He reported weakness, muscle atrophy, and burning from the ankles down, along with unsteady gait.  He stated that his symptoms did not cause him to fall, but he did tend to miss a step or trip due to lack of feeling in his lower extremities. 

At the August 2011 VA examination, the Veteran reported that he had difficulty climbing stairs and ambulating on uneven ground due to his decreased feeling in his bilateral lower extremities.  He endorsed moderate intermittent pain and moderate numbness bilaterally.  Testing revealed normal strength and deep tendon reflexes in the bilateral lower extremities.  The Veteran did have decreased light touch sensation in his right thigh, bilateral ankle and lower leg, and left feet and toes.  Light touch sensation was absent in the right feet and toes.  Vibration sensation was absent bilaterally and there was no evidence of muscle atrophy or trophic changes.  The Veteran's sciatic and femoral nerves were noted as normal bilaterally.

At a December 2013 medical appointment, the Veteran reported numbness and tingling in both feet.  He had pain and weakness of the right ankle, attributable to right Achilles tendonitis.  The pain limited his ambulation; antalgic gait was also noted.

A diabetic foot examination report from July 2014 documented decreased sensation in the bottom of the Veteran's feet, bilaterally.  Dorsalis pedis and posterior tibial pulses were present and within normal limits.  The Veteran was noted as a moderate ambulation risk due to diminished circulation and/or foot deformity.

In August 2015, the Veteran's prescription dosage for Gabapentin was increased to three capsules, three times a day.

At the August 2015 Board hearing, the Veteran testified that the numbness and decreased sensation in his feet causes him to lose his balance and stumble and trip over his feet.  He testified that his muscle tone and strength are limited, and he had difficulty climbing steps.

In September 2015, the Veteran's doctor noted that he endorsed normal strength in all extremities.  The Veteran did lack pinprick sensation and soft touch in the bilateral feet below the ankles; however both sensations were intact proximal to the ankles.

At an October 2015 diabetic foot examination, the Veteran was noted as a moderate ambulation risk.  He had decreased sensation in both lower extremities, along with weak dorsalis pedis and posterior tibial pedal pulses bilaterally.

At a January 2016 diabetic foot examination, the Veteran again endorsed no sensation in the bottom of either foot.  However, his dorsalis pedis and posterior tibial pulses were present and within normal limits.

In April 2016, the Veteran's dorsalis pedis and posterior tibial pulses were noted as weak.

The Veteran was afforded a VA examination in April 2016.  At that time, he endorsed numbness, tingling, loss of balance, and weakness in both his bilateral upper and lower extremities.  The Veteran also noted mild intermittent pain bilaterally, mild paresthesias bilaterally, and mild numbness bilaterally.  He had normal strength and normal deep tendon reflexes bilaterally.  However, there was decreased light touch sensation in the bilateral knee and thighs, and ankles and lower legs.  Light touch sensation was absent in the bilateral foot and toes.  Upon examination, the clinician noted that the Veteran's bilateral sciatic nerves were normal; however the Veteran did have mild incomplete paralysis of the femoral nerves bilaterally.

Most recently, the Veteran was afforded a VA examination in July 2016.  His symptoms include mild constant pain, moderate parestheasis, and moderate numbness.  He had normal muscle strength and normal deep tendon reflexes.  He had decreased light touch sensation in the bilateral ankles, lower legs, feet, and toes.  Vibration sensation was absent in both lower extremities.  Cold sensation was decreased in both lower extremities and there was evidence of some trophic changes, namely loss of hair, smooth and shiny skin, and dystrophic toenails.  Upon examination, the Veteran had moderate incomplete paralysis of the sciatic nerve, bilaterally, and mild incomplete paralysis of the femoral nerve, bilaterally.

Upon consideration of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for the period prior to July 6, 2016.  During this time, the Veteran's disability was manifested by numbness, tingling, and decreased sensation in his lower extremities.  Several VA examinations during this time did not show any probative manifestations of at least moderate incomplete paralysis of either the sciatic or femoral nerve.  The Veteran' symptoms remained consistently indicative of no more than mild incomplete paralysis of either the femoral nerve or sciatic nerve.  Although the Veteran reported that his decreased sensation caused him to lose his balance, his muscle strength remained normal, as did his deep tendon reflexes.  

The Board acknowledges the Veteran's contentions that his increased medication dosage is indicative of a worsening of his symptoms.  Although sympathetic to the Veteran's point of view, the Board cannot find that an increase in the Veteran's medication dosage, without more, is an indication that his disability worsened.  Although the Veteran's dosage increased in August 2015, testing results before and after that time remained consistent.  More specifically, medical evidence during this period demonstrates a consistent disability picture manifested by numbness, tingling, and decreased sensation.  There is no evidence that the Veteran's increase in dosage was in response to an increase in severity of his disability.  Treatment records document the same nature and severity of symptoms before and after the increased dosage.  Simply put, the Board is unable to find a worsening of the Veteran's disability based on an increased dosage of medication.

The Board has also considered the lay evidence of record, in which the Veteran's friends attest to the severity of his peripheral neuropathy.  The Board finds the lay statements of record to be both competent and credible.  However, the Board finds that the symptomatology described in the statements is adequately contemplated by the assigned 10 percent rating.  The statements do not present evidence indicative of moderate incomplete paralysis of either the sciatic or femoral nerve.  That said, a rating in excess of 10 percent for the period prior to July 6, 2016 is not warranted.  

The Board further finds that for the period beginning July 6, 2016, a 20 percent rating is warranted for peripheral neuropathy in each lower extremity.  The July 2016 VA examination demonstrates a notable increase in severity of the Veteran's disability.  In addition to decreased light touch sensation, the Veteran also endorsed decreased cold sensation, along with trophic changes that were not present during the earlier appeal period.  Furthermore, the clinician found moderately incomplete paralysis of the sciatic nerve, bilaterally.  Such symptoms warrant a 20 percent rating, beginning July 6, 2016, the date the severity of the symptoms were present.

While a 20 percent rating is warranted for the period beginning July 6, 2016, the Board finds that a rating in excess of 20 percent is not warranted based on this record.  After review of the pertinent evidence of record discussed above, the Board finds no probative manifestations of at least moderately severe incomplete paralysis of the sciatic nerve of either lower extremity at any time during the appeal period since July 16, 2016.  Particularly, the July 2016 VA examination report did not show manifestations of muscular atrophy or any other worsening symptomatology to warrant higher ratings.  This report is also probative as the examiner reviewed the claims file, considered the Veteran's medical history and lay statements, and provided sufficient rationale for the conclusion provided, thus carries higher weight than the Veteran's reiterated symptoms at the August 2015 Board hearing.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  As such, initial ratings in excess of the currently-assigned 20 percent ratings since July 6, 2016 are not warranted.

The Board has considered whether the Veteran would be entitled to a higher rating under another applicable diagnostic code, but has found none.

In sum, the Board finds that the Veteran's peripheral neuropathy was 10 percent disabling prior to July 6, 2016, and 20 percent disabling thereafter.



Service Connection for Peripheral Neuropathy of the Bilateral Upper Extremities

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the favorable decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

As noted above, complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

In seeking VA disability compensation, service connection may be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

The issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities was raised by the record at the August 2015 Board hearing by the Veteran and his representative. 

Review of the record shows the Veteran is service connected for diabetes mellitus, type II.  The evidence also shows a current diagnosis of diabetic peripheral neuropathy in the left upper associated with his diabetes mellitus, type II, as noted in the April 2016 VA examination report for diabetic sensory-motor peripheral neuropathy.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for peripheral neuropathy of the bilateral upper extremities as secondary to the service-connected diabetes mellitus, type II.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.



ORDER

Entitlement to an initial rating in excess of 10 percent for the period prior to July 6, 2016 for service-connected peripheral neuropathy of the bilateral lower extremities is denied.

A 20 percent rating, and no higher, is granted for the period beginning July 6, 2016 for service-connected peripheral neuropathy.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, secondary to service-connected diabetes mellitus, is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


